Title: George Tucker to James Madison, 3 June 1835
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                June 3. 1835
                            
                        
                        
                        Your volumes of newspapers, which I return by the stage to morrow, I have kept an unreasonable time—but in
                            truth I found that they communicated so much information which it was important for me to possess, and which I could
                            obtain no where else, that I ventured to trespass thus on your goodness. The delay was somewhat increased by an injury
                            which one of them sustained in its binding by a fall from one of my shelves, which made it necessary to have it rebound.
                            By the more thorough acquaintance with the proceedings in Congress which I have derived from them, my opinion on some
                            important points of our early congressional history has been greatly modified, and in some instances entirely changed—The
                            first volume is now transcribing for the purpose of being sent to England to be published at the sametime as in this
                            country. Begging you to present my respects to Mrs. Madison, I am, Dear Sir: your most respectful & obliged
                            servant
                        
                        
                            
                                George Tucker
                            
                        
                    